               Case 2:19-cv-02825-TJR Document 19 Filed 06/17/20 Page 1 of 1


                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH PEREZ                                          :               CIVIL ACTION
                                                      :
       v.                                             :
                                                      :
ANDREW M. SAUL,                                       :
Commissioner of Social Security                       :               NO. 19-2825

                                                  ORDER

               AND NOW, this 17th day of June, 2020, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Doc. 15), defendant’s Response to Request for

Review of Plaintiff (Doc. 16), and plaintiff’s reply thereto (Doc. 17), it is hereby

                                               ORDERED

               1.      Plaintiff’s Request for Review is GRANTED, and the decision of the

Commissioner of the Social Security Administration is REVERSED to the extent that the matter is

REMANDED to the Commissioner under sentence four of 42 U.S.C. § 405(g) for further proceedings

consistent with the Memorandum of Decision; and

               2.       Judgment is entered in favor of plaintiff, reversing the decision of the

Commissioner for the purpose of this remand only.

                                              BY THE COURT:


                                              __/s/ Thomas J. Rueter__________________
                                              THOMAS J. RUETER
                                              United States Magistrate Judge
